Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]) and possession of burglar’s tools (Penal Law § 140.35). County Court properly exercised its discretion in fashioning an appropriate sanction for the People’s destruction of evidence (see, People v Kelly, 62 NY2d 516, 521). Contrary to defendant’s contentions, the verdict is not against the weight of the evidence and the evidence, when viewed in the light most favorable to the People, is legally sufficient to support the conviction (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s remaining contentions are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, Aloi, J. — Attempted Burglary, 2nd Degree.) Present — Green, J. P., Hayes, Hurlbutt, Burns and Lawton, JJ.